PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/755,540
Filing Date: February 26, 2018
Appellant(s): Signify Holding B.V. (changed from the original Assignee on 6/8/2020 after the final rejection)



__________________
Daniel Piotrowski, Registration No. 42,079
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/20/2020 (along with the supplemental appeal brief filed on 11/23/2020) appealing from the Office action mailed on 5/19/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5/19/2020 from which the appeal is taken have been modified by the Advisory Action dated 8/11/2020. A list of rejections withdrawn by the examiner (if any) is included under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed on 10/20/2020, have been fully considered but they are not persuasive.

Appellant mentions in Pg. 6-7 in “ARGUMENT” that “Claim 15 defines that “the commissioning base station is adapted to create a corresponding lighting plan entry for the sensor device upon verification of the reaction from the sensor device, to locate the sensor device in a network graph representing the network topology upon occurrence of the reaction of the sensor device, and to determine a lighting device in the vicinity of the sensor device in the network graph; and to trigger the lighting device, wherein the commissioning device is adapted to determine a position of the at least lighting device within a bounded area upon detecting a reaction of the triggered lighting device.” Thus, as provided above, the system determines a lighting device in the vicinity of the sensor device by analyzing a network graph upon occurrence of the reaction of the lighting device. It is respectfully submitted that none of the cited documents disclose these limitations.”

Examiner respectfully notes that Appellant does not seem to have quoted the argued-about limitations verbatim from the most recent claims as filed and entered by the Examiner in the Advisory Action. Most notably, Appellant states that claim 15 claims “upon verification of the reaction from the sensor device”, which has been underlined by Appellant. Examiner is unable to find “from the sensor device” in at least the most recent version of the claims as filed on 7/20/2020 after the final Office Action, and entered by the Examiner in the Advisory Action dated 8/11/2020. Thus, Examiner will take this fact into account as outlined in the Examiner’s answers below.
Further, with respect to Appellant’s general allegation that the prior art does not teach these limitations, Examiner’s answers appear along with Appellant’s specific allegations as outlined below.



Further, Appellant elaborates in Pg. 7 (regarding the general allegation in Pg. 6-7) that “The Final Office Action cites [0021], [0024] and [0032] of Crouse to teach these limitations. Appellants respectfully disagree.” Appellant then proceeds in Pg. 7-8 to summarize Para. 21 and quote Para. 24 and 32. Thereafter, Appellant repeats the general allegation, and then Appellant specifically alleges in Pg. 8 that “Nothing in Crouse teaches to detect a reaction [of the triggered lighting device]. As noted above, Crouse simply sends/stores control parameters to various lighting devices.” Appellant then incorporates remarks from Examiner’s Advisory Action, comments on the prior art, and then alleges in Pg. 9 in response to Examiner’s remarks that “Accordingly, there is no disclosure related to determining a light source location in the vicinity Finally, with respect to Crouse, specifically Crouse’s Para. 22 as outlined in Examiner’s Advisory Action, Appellant alleges in Pg. 10 that “Appellants can find nothing therein that teaches “upon verification of the reaction from the sensor device.” As provided above, the Crouse controller communicates with other lighting devices, but does not verify triggered reactions.”

Examiner respectfully disagrees because Crouse the determining of position upon detecting a reaction of a lighting device, and this is because Crouse discloses that a second lighting device location is determined in step 102 based upon communication between lighting devices in step 100 (Crouse Fig. 3). This is further evidenced in more detail by Crouse’s Para. 26 which describes the above-mentioned step 102 as including detection of the response, i.e. reaction, of a lighting device. However, Crouse does not teach that the reaction detected (upon which detection, the position is determined) is that of a triggered device, because Gelvin, and not Crouse, teaches to trigger the device (Gelvin, Para. 249). Thus, instead of analyzing the two arts separately, the combination of Crouse and Gelvin, which are analogous art, clearly teaches the argued upon limitation in the claims. 
Further, Crouse teaches the verification because Crouse discloses microprocessor controller action in response to signals, i.e. interaction, from other lighting devices (Crouse, Para. 22). These other lighting devices can include sensor devices as evidenced by Para. 23 of Crouse. The controller thus verifies reaction of the sensor device before responding to the reaction of the 
Further, in response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining “based on an analysis of a detected reaction”, as well as the reaction being “from the sensor device”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite the determining (of position of lighting device) upon detecting reaction of the triggered device, but no analysis is clearly recited in the claims. As for the reaction being “from the sensor device”, this has also not been recited as already noted above by the Examiner.



Further, Appellant alleges in Pg. 10 in “ARGUMENT” regarding the adding of Gelvin to Crouse that “even with the combination of Crouse and Gelvin, it still does not teach to create a corresponding lighting plan entry for the sensor device upon verification of the reaction from the sensor device, to locate the sensor device in a network graph representing the network topology upon occurrence of the reaction of the sensor device, and to determine a lighting device in the vicinity of the sensor device in the network graph; and to trigger the lighting device, wherein the commissioning device is adapted to determine a position of the at least lighting device within a bounded area upon detecting a reaction of the triggered lighting device.” As described above, Crouse teaches to determine a lighting device location by using and storing 

Examiner respectfully notes that Gelvin has been used in the final Office Action to only teach the limitation of triggering the lighting device. Appellant does not discuss any allegation specific to Gelvin but only refers back to Appellant’s allegations regarding Crouse. Thus, these allegations are moot, and the repetition of the allegations regarding Crouse have already been addressed by the Examiner as outlined above. 



Finally, Appellant alleges in Pg. 11-12 that the Office Action has used impermissible hindsight by stating that “the Office is required to show a motivation to combine the references and further a motivation to modify the combination to justify a finding of obviousness. Applicants respectfully submit that this burden has not been met. The mere fact that the prior art device could be modified so as to produce the claimed device, which in this case even in combination it does not, is not a basis for an obviousness rejection unless the prior art suggested the desirability of the modification. See, In re Gordon, 733 F.2d 900, 902 (Fed, Cir. 1984); and In re Laskowski, 871 F.2d 115, 117 (Fed. Cir. 1989). The only suggestion that can be found anywhere for making the modification appears to come from the present patent application itself.”

Examiner respectfully disagrees because, in response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Crouse and Gelvin are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities, specifically they both contain control of devices in a networked system. One of ordinary skill in the art would have been motivated to modify Crouse with the teachings of Gelvin in order to control deeply embedded networked devices, as suggested by Gelvin (Abstract). Thus, having properly combined the prior art of Crouse and Gelvin, the combination teaches the claimed limitations as outlined above.











Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.